DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20, filed on 9/9/2020, are pending.


Information Disclosure Statement
	Initialed and dated copy of Applicant's IDS form 1449, filed 1/28/2022, is attached to the instant Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Jain et al. (US Patent 10,754,844 B1) teach analogous art to the instant application, that of database synchronization and replication. Jain more specifically teaches generating database snapshot for backups. However, after careful consideration of the claims and applicant’s arguments made on 1/28/2022 and the IDS form filed 1/28/2022, the applicant’s representative specifically pointed out how the claims overcome the prior art of record, particularly the prior art of Jain teaching generating log-based snapshots that utilizes point-in-time differential information of logs for restoration, but does not explicitly indicate estimating an amount of time to apply pending changes using either an incremental update path or a bulk update path, and selecting an update path to apply pending changes to a target database system, as disclosed in independent claim 1, and similarly in independent claims 8 and 15.
The feature of dynamically selecting an update path is disclosed in claim 1, that recites “estimating, based on performance statistics, a first amount of time for applying the pending changes to a target database system using an incremental update path; estimating, based on the performance statistics, a second amount of time for applying the pending changes to the target database using a bulk update path; dynamically selecting, based on comparison of the first amount of time with the second amount of time, one of the incremental update path and the bulk update path for applying the pending changes to the target database system;”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paraschivesu (US Publication 2015/0379061 A1)
Shau (US Publication 2009/0319550 A1)
Tamkin (US Patent 10,706,073 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168